                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KHAIRULDEEN MAKHZOOMI,                           Case No. 18-cv-00924-DMR
                                   8                     Plaintiff,
                                                                                             FINAL PRETRIAL ORDER
                                   9               v.

                                  10        SOUTHWEST AIRLINES CO., et al.,
                                  11                     Defendants.

                                  12            Following the pretrial conference held on January 22, 2020, the court sets forth its pretrial
Northern District of California
 United States District Court




                                  13   rulings below.

                                  14   I.       MOTIONS IN LIMINE
                                  15            Plaintiff’s Motion in Limine 1, exclude evidence that Dr. Pathak hugged Captain Scott

                                  16   Herrick after Plaintiff was removed from the flight (Docket No. 102): granted for the reasons

                                  17   stated on the record.

                                  18            Plaintiff’s Motion in Limine 2, exclude evidence that passenger Matthew Ross

                                  19   voluntarily deplaned after Plaintiff was removed from the flight (Docket No. 102): granted for the

                                  20   reasons stated on the record.

                                  21            Defendants’ Motion in Limine 1, exclude five categories of evidence pursuant to the

                                  22   Aviation and Transportation Security Act (“ATSA”), 49 U.S.C. § 44901, and California Civil

                                  23   Code section 47(b) (Docket No. 105): granted in part and denied in part, as follows, for the

                                  24   reasons stated on the record.

                                  25         a. Evidence or argument that Defendants should not have reported Dr. Pathak’s safety-related

                                  26            report to law enforcement: granted.

                                  27         b. Evidence or argument that Defendants improperly influenced law enforcement to take

                                  28            action against Plaintiff: granted only as to Southwest employees other than Shoaib Ahmed.
                                   1          Plaintiff is not prohibited from introducing evidence or argument that Ahmed improperly

                                   2          influenced law enforcement to take action against Plaintiff.

                                   3      c. Evidence or argument that Defendants are responsible for the decisions of Officer Taylor

                                   4          and other law enforcement officers regarding how to respond to the report: granted only as

                                   5          to Southwest employees other than Ahmed. Plaintiff is not prohibited from introducing

                                   6          evidence or argument that Ahmed was responsible for the decisions of Officer Taylor and

                                   7          other law enforcement officers regarding how to respond to the report.

                                   8      d. Evidence or argument that Defendants are responsible for Plaintiff missing his flight while

                                   9          he was being interrogated by law enforcement: granted only as to Southwest employees

                                  10          other than Ahmed. Plaintiff is not prohibited from introducing evidence or argument that

                                  11          Ahmed was responsible for Plaintiff missing his flight while he was being interrogated by

                                  12          law enforcement.
Northern District of California
 United States District Court




                                  13      e. Evidence of any alleged emotional distress suffered by Plaintiff once law enforcement took

                                  14          over handling of the incident: Plaintiff is not prohibited from introducing such evidence,

                                  15          but only if he can make a causal connection between his treatment while being detained by

                                  16          law enforcement and Ahmed’s actions.

                                  17          Defendants’ motion in limine 2, exclude evidence or argument that Defendants had any

                                  18   duty to assess or investigate Dr. Pathak’s report before reporting it to law enforcement, or

                                  19   criticizing Defendants for failing to investigate Dr. Pathak’s report before reporting it to law

                                  20   enforcement (Docket No. 106): granted for the reasons stated on the record.

                                  21          Defendants’ motion in limine 3, exclude certain information in the FBI and LAWA

                                  22   reports (Docket No. 107): granted in part and denied in part. The statements in the FBI and

                                  23   LAWA reports that “Southwest Airlines refused to fly Makhzoomi and refunded his ticket” and

                                  24   “but was denied boarding privileges at that time by Southwest Manager Ahmed due to statements

                                  25   made on board the plane” are hearsay. They may be admissible for their truth as party-opponent

                                  26   admissions pursuant to Federal Rule of Evidence 801(d)(2) if Plaintiff can establish a foundation

                                  27   that Ahmed was the source for the statements.

                                  28          Defendants also move to exclude statements in the FBI report about Plaintiff’s family
                                                                                         2
                                   1   background and his own testimony regarding his father’s imprisonment and execution, text

                                   2   messages with his mother around the time of his detention, and the fact that his brother has Down

                                   3   Syndrome. Plaintiff may testify that he exchanged text messages with his mother around the time

                                   4   of his detention by law enforcement but may not introduce the actual text messages with his

                                   5   mother. Plaintiff may testify about his family history, including his father’s imprisonment and

                                   6   execution and his relationship with his brother, but may not mention that his brother has Down

                                   7   Syndrome. Plaintiff may not testify about the emotional distress of his mother or his brother.

                                   8   Plaintiff’s testimony about his father will be subject to a limiting instruction explaining that it may

                                   9   only be considered for purposes of damages and not liability.

                                  10   II.    JURY INSTRUCTIONS
                                  11          The court will formally rule on all substantive jury instructions at the February 6, 2020
                                                                                                                  ISTRIC
                                                                                                              ES D
                                  12   charging conference.
                                                                                                                        TC
Northern District of California




                                                                                                             T
 United States District Court




                                                                                                           TA
                                  13




                                                                                                                              O
                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT
                                                                                                                     DERED
                                  14          IT IS SO ORDERED.
                                                                                              UNIT



                                                                                                               O O R
                                  15   Dated: January 28, 2020                                         IT IS S




                                                                                                                                      R NIA
                                  16                                                     ______________________________________
                                                                                                                         u
                                                                                                                  a M. Ry
                                                                                              NO




                                                                                                       Donna M.
                                                                                                         e D on nRyu
                                                                                                      dg Magistrate Judge


                                                                                                                                      FO
                                  17                                                                JuStates
                                                                                               United
                                                                                               RT




                                                                                                                                  LI
                                  18                                                                   ER
                                                                                                  H




                                                                                                            N                 A
                                                                                                                              F
                                                                                                                                  C
                                  19                                                                            D IS T IC T O
                                                                                                                      R
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
